In The
               Court of Appeals
      Seventh District of Texas at Amarillo
               ________________________

                    No. 07-21-00196-CV
               ________________________


        COURTNEY MARIE BRISCO, APPELLANT

                             V.

         BRANDOUN JOHN BRISCO, APPELLEE

               ________________________

                    No. 07-21-00279-CV
               ________________________

      IN THE INTEREST OF COURTNEY MARIE BRISCO



            On Appeal from County Court Number 1
                     Randall County, Texas
Trial Court No. 78,341-L1; Honorable James Anderson, Presiding


                     November 17, 2021

               ORDER OF SEVERANCE
      Before QUINN, C.J., and PIRTLE and PARKER, JJ
       Appellant, Courtney Marie Brisco, proceeding pro se, filed two notices of appeal

resulting from divorce proceedings against Appellee, Brandoun John Brisco. Early in the

proceedings, the trial court signed temporary orders appointing the parents temporary

joint managing conservators of their two children and outlining the rights and duties of

each parent.


       On January 7, 2021, Brandoun filed a Motion for Enforcement alleging that

Courtney had violated the temporary orders. A hearing on that motion was heard on June

2, 2021. On June 15, 2021, prior to entry of the divorce decree on July 2, 2021, the trial

court signed an order of enforcement by contempt reciting numerous violations by

Courtney of the temporary orders. Punishment was assessed at 180 days confinement

in the county jail for each separate violation, with the periods of confinement ordered to

run concurrently.    The trial court further ordered Courtney’s order of commitment

suspended in exchange for ten years community supervision. The final decree of divorce

did not expressly supersede or incorporate the order of enforcement.


       Courtney filed a timely Motion for New Trial and a timely Request for Findings of

Fact and Conclusions of Law with respect to the order of enforcement and her sentence.

The trial court denied the Motion for New Trial but entered findings of fact and conclusions

of law as requested. On September 13, 2021, Courtney filed a notice of appeal regarding

only the order of enforcement.


       After the Final Decree of Divorce was signed on July 2, 2021, Courtney filed a

timely separate Motion for New Trial and Request for Findings of Fact and Conclusions

of Law with respect to the divorce decree. Again, the trial court denied the Motion for


                                             2
New Trial but entered findings of fact and conclusions of law related to the divorce. On

September 29, 2021, Courtney filed her second notice of appeal regarding only the

decree of divorce.


      A question has arisen concerning the jurisdiction of this court as it pertains to

Courtney’s appeal of the order of enforcement, and by letter this same date, she has been

asked to show cause why that appeal should not be dismissed for want of jurisdiction.

The appellate record has been filed, and Courtney’s original brief pertaining to her appeal

of the divorce decree is due on December 13, 2021.


      To avoid confusion created by the simultaneous appeal of two separate orders, by

order of this court, Courtney’s appeal from the trial court’s Order for Enforcement by

Contempt and Suspension of Commitment is hereby severed and assigned new appellate

cause number 07-21-00279-CV, styled In the Interest of Courtney Marie Brisco. To

effectuate this severance, the appellate record and all related filings will be filed in

duplicate in said cause number by the clerk of this court.


      The appeal from the Final Decree of Divorce will retain appellate cause number

07-21-00196-CV, styled Courtney Marie Brisco v. Brandoun John Brisco. Courtney’s

deadline of December 13, 2021, in which to file her original brief is sua sponte extended

to January 12, 2022.


      It is so ordered.


                                                Per Curiam




                                            3